EXHIBIT 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Tad M. Ballantyne, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Capsalus Corp. on Form 10-Q/A for the period ended September30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q/A fairly presents in all material respects the financial condition and results of operations of Capsalus Corp. Date: May 17, 2011 By: /s/ Tad M. Ballantyne Tad M. Ballantyne , Chief Executive Officer I, Patrick G. Sheridan, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report ofCapsalus Corp. on Form 10-Q/A for the period ended September30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q/A fairly presents in all material respects the financial condition and results of operations of Capsalus Corp. Date: May 17, 2011 By: /s/ Patrick G. Sheridan Patrick G. Sheridan, Chief Financial Officer
